Citation Nr: 1431603	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted Csufficient to reopen a claim for entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A formal hearing was held on November 4, 2010 in Cleveland, Ohio, before a Decision Review Officer (DRO).  A transcript of the hearing testimony is in the claims file. 

A Board hearing was held on August 27, 2012, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied service connection for diabetes mellitus, type II; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received. 

2.  Evidence associated with the claims file since the January 2006 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for diabetes mellitus, type II.

3.  The Veteran did not have military service in the Republic of Vietnam during the Vietnam War.

4.  The most probative evidence does not establish that the Veteran was exposed to Agent Orange during active service.

5.  The Veteran's diabetes mellitus, type II, did not manifest within one year of separation from service, and has not been shown to be related to service. 


CONCLUSIONS OF LAW

1.  The January 2006 rating decision, in which the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for diabetes mellitus, type II, received since the RO's January 2006 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant regarding what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II, the Board concludes that these duties do not preclude the Board from adjudicating the claim to reopen, because the Board is taking favorable action by reopening.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist with regard to the claim to reopen, such error was harmless and need not be further considered because the decision to reopen poses no risk of prejudice to the Veteran.
With regard to the claim on the merits, the Board finds that the duty to notify was satisfied by a letter sent to the Veteran in March 2007 with regard to the claim for service connection for diabetes mellitus, type II and by the issuance of a Statement of the Case (SOC) in June 2011.  The March 2007 letter addressed each of the notice elements typically required for service connection, and was sent prior to the initial unfavorable decision by the AOJ in July 2009.  Although specific notice with regard to what must be shown for service connection associated with herbicide exposure was not provided prior to the initial adjudication, the June 2011 SOC included the relevant regulations and detailed information about how the Veteran could demonstrate such entitlement.  Therefore, the Veteran had the necessary information leading up to subsequent readjudication via the February 2012 Supplemental Statement of the Case.  Thus, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004); Dingess/Hartman, 19 Vet. App. 473.

The duty to assist has also been met in this case.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), service personnel records, and VA treatment records.  Additionally, the RO has followed the proper development procedures as set forth by VA's Adjudication Manual (M21-1MR) for adjudicating cases involving alleged herbicide exposure both aboard ships offshore of the Republic of Vietnam (RVN) and cases involving exposure in locations other than in RVN or the Korean Demilitarized Zone.  The particular steps taken will be discussed in more detail below.  In addition, the Veteran and his representative have submitted lay evidence and articles in support of the claim, and the Veteran has been given the opportunity to testify at DRO and Board hearings. 
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79  (2006).  The Board acknowledges that the Veteran has not had a VA examination specifically for his claim for entitlement to service connection for diabetes mellitus, type II.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) competent evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the Board finds that a VA examination is not necessary.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease related to diabetes mellitus, type II or chronic symptoms of diabetes mellitus, type II shown in or within a year of service, and the Veteran has not otherwise provided evidence that indicates that there may be a nexus between currently diagnosed diabetes mellitus, type II and some incident of service.  Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d). 

In the absence of persuasive evidence of an in-service disease or injury, or in-service event of herbicide exposure, referral of this case to obtain an examination and/or an opinion as to the etiology of diabetes mellitus would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that  such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

II.  New and Material Evidence

In a January 2006 rating decision, the RO denied service connection for diabetes mellitus, type II.  During the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.  The RO's January 2006 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The evidence of record for the June 2006 rating decision consisted of service personnel records, service treatment records, VA treatment records, and statements from the Veteran.  The basis for the RO's June 2006 denial on the merits was that the Veteran did not have in-country Vietnam service and there was no evidence of a diagnosis of diabetes mellitus, type II, in service.
 
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Here, the last final denial of the claim is the RO's January 2006 rating decision.   

Subsequent to the RO's final denial of the claim in January 2006, the Veteran submitted a statement indicating that he was exposed to Agent Orange while serving in Okinawa and while aboard a ship off the coast of Vietnam when hauling and loading drums of Agent Orange.  This evidence goes to proving the Veteran's exposure to Agent Orange, had not been previously presented, and is therefore not cumulative or redundant of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Thus, it is new and material, and reopening the claim for service connection for diabetes mellitus, type II, associated with herbicide exposure, is warranted.

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Diabetes mellitus is included among these diseases.

As an initial matter, the evidence does not show, and the Veteran does not contend, that his diabetes is related to service in any manner other than as a result of his alleged exposure to Agent Orange.  The Veteran's service treatment records reveal no complaints or findings of diabetes or elevated blood sugar levels during service.  A May 2005 Dayton VA Medical Center (VAMC) podiatry note indicates that the Veteran was diagnosed with diabetes two years prior, around 2003.  Such is approximately 35 years after separation from service.  There is no evidence of record, lay or medical, suggesting that the Veteran's diabetes mellitus is related to service on a basis other than the alleged herbicide exposure.  Accordingly, a preponderance of the evidence is against the claim for service connection for diabetes on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a).


IV.  Herbicide Claims

The Veteran contends that his diabetes mellitus, type II, is a result of Agent Orange exposure during service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv). 

The Veteran's military personnel records verify that he served aboard a number of ships throughout his military service.  The Veteran's military personnel records show him with service aboard the following vessels: USS Gen W.A. Mann from March 5, 1964 to March 23, 1964; USS Montrose (APA 212) from May 10, 1964 to May 13, 1964; USS Calvert (APA-32) from June 28, 1964 to July 1, 1964; USS Henrico (APA-45) from December 20, 1964 to December 23, 1964; USS Princeton (LPH-5) (an amphibious assault ship) from December 25, 1964 to March 7, 1965; USS Washoe County (LST-1165) from March 9, 1965 to March 13, 1965; USS Breckinridge from April 2, 1965 to April 21, 1965; and USS Raleigh (LPD-1) from August 28, 1965 to October 22, 1965.  

The Veteran does not contend that any of these vessels traveled along the inland waterways of RVN while he was aboard.  Additionally, while a VA compilation of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents includes the USS Henrico (APA-45) and USS Montrose (APA-212) among vessels which operated in the inland waterways of RVN, the Veteran's time aboard predates the periods during which they operated in the contiguous waterways of the country.  See VA Memorandum Re: Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (last updated May 4, 2011) (hereinafter VA Memorandum).  

The Board does note that the same list includes the USS Princeton (LPH-5) among the group of ships operating on the close coastal waters of RVN for extended periods during the Vietnam War.  The USS Princeton is noted to have operated as troop transport, with helicopters and smaller vessels transporting troops on and off shore, from October 1964 to December 1968.  See VA Memorandum.  The Veteran's service records show that he was onboard the USS Princeton from December 1964 to March 1965, and his service personnel records indicate that he participated in U.S. Operations in the South China Sea in waters adjacent Vietnam during this time.  In a November 2011 statement, the Veteran asserted that the USS Princeton sent crew members ashore in Vietnam, and therefore, his exposure to Agent Orange should be presumed.  The Board notes, however, that the Veteran has never asserted that he, himself, set foot in RVN.  The Veteran has never alleged being in country, and has repeatedly indicated in the record that his connection to Vietnam is only through service aboard this ship in the waters offshore.  His service personnel records contain no notations suggestive of a temporary deployment to Vietnam, and no evidence indicates that the USS Princeton entered the "brown waters" of Vietnam.  As noted above, for presumptive purposes "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  Therefore, although the evidence demonstrates that the Veteran served in the waters adjacent to Vietnam, it does not demonstrate "service in the Republic of Vietnam."    

The evidence does not show that the Veteran served in Vietnam or Korea and the Veteran does not contend such.  As the Veteran did not serve in Vietnam or in or near the DMZ in Korea, the presumption of herbicide exposure is inapplicable.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii).

The fact that a veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  As discussed above, presumptive service connection on the basis of chronic disease is not applicable to the present case, and therefore, the Board turns to a discussion of direct service connection.

During the August 2012 Board hearing, the Veteran testified that he was exposed to Agent Orange while aboard the USS Princeton.  He stated that he saw 55-gallon drums marked "hazardous" stored on the hangar deck, which would be loaded onto helicopters and taken elsewhere.  Previously, in a May 2008 statement in support of claim, the Veteran asserted that he hauled and loaded drums of Agent Orange/herbicides onto helicopters and that helicopters returning from Vietnam were sprayed with a hose onboard after they returned from their missions.  Additionally, at the November 2010 DRO hearing, the Veteran's representative asserted, on the Veteran's behalf, that the Veteran had knowledge that there was at least one secure area on the USS Princeton where they kept 55-gallon drums that were identified as hazardous, contents unknown.   

In development of this claim, a May 2009 Joint Services Records Research Center (JSRRC) memorandum has been associated with the claims file.  The memo indicates that in the course of its research efforts , JSRRC found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to RVN or that ships operating off the coast of Vietnam used, stored, tested , or transported tactical herbicides.  Additionally, JSRRC noted that it cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  It concludes that JSRRC can provide no evidence to support a Veteran's claim for exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

The Board finds that the weight of the evidence does not demonstrate that the Veteran was exposed to herbicides while onboard the USS Princeton.  Although the Veteran is competent to provide evidence that large drums were stored upon the USS Princeton, he has not indicated how he was made aware of their contents, or demonstrated that he has the means or knowledge to identify their contents as Agent Orange.  Additionally, the Veteran's and his representative's testimony that the drums were marked as hazardous, without more, is not indicative that the contents were in fact herbicides, as this designation would have been used for any number of dangerous materials.  The inconsistent statements regarding the contents of these drums, alternatively Agent Orange, "hazardous" materials, and "contents unknown," further lessens the credibility of the Veteran's assertion of knowledge that the drums contained Agent Orange.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  A preponderance of the evidence, therefore, does not establish that the Veteran came into contact with Agent Orange in this manner.     

Finally, the Veteran asserts that he was exposed to Agent Orange during his service in Okinawa, Japan.  Specifically, the Veteran has submitted statements and testified at DRO and Board hearings that while serving as a squad leader and instructor in the Northern Training Area (NTA) of Okinawa, he would walk through an area that had specifically been sprayed with Agent Orange.  In a May 2008 statement, the Veteran explained that an area approximately 20-30 yards wide and 60-70 yards long in the NTA was sprayed with Agent Orange for the purpose of showing the Marines what the chemical looked like and what it did.  The Veteran described walking through and standing in the area that had been sprayed.

As an initial matter, the Veteran service personnel records documenting his sea travel demonstrate that he served in Okinawa from March 1964 to May 1964, July 1964 to December 1964, and March 1965 to April 1965.  A record of service also confirms that his primary duty during these periods was as a rocket squad leader with the C Company, 1st Battalion, 9th Marines.  Additionally, a History of the First Battalion, Ninth Marines, chronicles that Company C was the host company at the Northern Training Area (NTA).  Therefore, the Veteran's assertions of spending time during service in the NTA of Okinawa are found to be credible and adequately supported by the evidence of record.

In support of his contention that he was exposed to Agent Orange while in Okinawa, the Veteran submitted a number of articles that discussed the experiences of other servicemen who have filed similar claims and also discussed a Board decision for another veteran with Okinawa service, which granted service connection for prostate cancer associated with herbicide exposure.  A copy of one of the articles included a redacted copy of the 1998 Board decision.  In the referenced case, the Board granted service connection for prostate cancer associated with that veteran's service in Okinawa, wherein that veteran asserted he was exposed to Agent Orange by mixing and transporting barrels of herbicides, which he believed to be Agent Orange.  The Veteran suggests that this essentially constitutes evidence that the Board has generally conceded the presence of Agent Orange in Okinawa.

By law, Board decisions are nonprecedential and are only binding as to the case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2013).  The Board notes that the facts of the other case submitted are not identical to the Veteran's case, and the weight assigned to evidence by one judge in a different case does not factually establish the presence of herbicide use in Okinawa for purposes of this Veteran's claim.  Indeed, the January 1998 Board decision appears to have assigned significant weight to unsubstantiated lay assertions of Agent Orange use in Okinawa, which Department of Defense (DOD) documentation now suggests were inaccurate.  The Board additionally notes that there is no mention in the 1998 decision of any review of DOD documents concerning the use of Agent Orange in Okinawa.  As the case presently before the Board contains such information, the facts of this case are readily distinguishable from the facts considered in the 1998 Board decision.

In accordance with appropriate development procedures, the RO requested information from JSRRC and the VBA Compensation Service regarding the Veteran's assertions of herbicide exposure in Okinawa.  VBA Compensation Service responded in May 2011 that they had reviewed two documents prepared by DOD regarding herbicide use and test sites outside Vietnam.  They continued that, "a review of the DOD documentation does not show any use, testing or storage of tactical herbicides, such as Agent Orange, at any location in Japan, to include Okinawa."  A June 2011 response from JSRRC also indicated that, according to the DOD listing of herbicide spray areas and tests sites outside RVN, "Agent Orange, and other tactical herbicides, were not used, tested, disposed of or stored on Okinawa, Japan, or on bases on Okinawa during the period January 1-December 31, 1964."  JSRRC concluded that it "cannot verify that [the Veteran] was exposed to tactical herbicides while in Okinawa."  

The Board notes that the VBA Compensation Service response indicates that neither DOD document contains references to routine base maintenance activities such as range management, brush clearing, weed killing, etc... and that DOD has advised that such small scale non-tactical herbicide applications have not been compiled into a list, and records of such activity have not been kept.  The Veteran's description of the use of Agent Orange in NTA, in a defined area particularly for the training purpose of demonstrating the effect of the herbicide when used for tactical vegetation-clearing purposes, seems to the Board to constitute more than routine base maintenance activity.  The Board would expect such non-routine use to appear in DOD documents.    

In this case, the Board finds the information from JSRRC and VBA Compensation Service, noting that review of DOD documentation reveals that tactical herbicides including Agent Orange were not used, stored, tested, or disposed of in Okinawa during the Vietnam era to be highly probative.  Records concerning the use of tactical herbicides from DOD are found to be more reliable than the Veteran's assertions regarding the use of Agent Orange in a "test strip" in the NTA, particularly considering that such use would not seem to fall under the category of routine small scale non-tactical herbicide applications which would not be included on the lists.  Thus, the most probative evidence of record does not indicate that tactical herbicides, including Agent Orange, were used for training or tactical purposes in Okinawa, and therefore, the weight of the evidence does not demonstrate the Veteran's exposure in this manner.

At the Board hearing, the Veteran further testified that he was exposed to Agent Orange when it was sprayed on the perimeter of the base, where it was used to clear weeds from around their tents.  The Veteran again relies on the facts presented in the 1998 Board decision to come to the conclusion that the chemical being sprayed was Agent Orange.  As noted above, however, a Board decision is only binding on the case decided.  While the Veteran is competent to state that he and others would "sit in our barracks and watch the guys spraying it on the perimeter of our base," there is nothing in the record suggesting the Veteran has specialized training or skill in identifying chemical compounds or tactical herbicide agents, such that he would be able to identify the chemical as Agent Orange or other tactical herbicide as opposed to some commercial herbicide.   Also, even assuming for the sake of argument that the chemical being sprayed was Agent Orange, the Veteran's statements that it was sprayed on the perimeter of the base does not serve to demonstrate that the Veteran, himself, came into direct contact with said chemical.

Finally, the Veteran asserted, also at the Board hearing, that Agent Orange was among the chemicals moved from Okinawa to Johnston Island during Operation RED HAT, in 1971, and that this proves that Agent Orange was stored in Okinawa.  For Operation RED HAT, the Army leased 41 acres on Johnston Island to store chemical weapons formerly held in Okinawa.  Phase I consisted of moving 150 tons of mustard agent to Johnston Atoll without incident in January 1971.  Phase II involved moving the remainder, approximately 12,500 tons of mustard agent, to Johnston Atoll in September 1971.  These stored weapons were noted to include rockets, projectiles, mines, mortars, and containers of nerve and mustard agents.  Notably, Agent Orange and other herbicide agents were not included in the items stored in Okinawa and moved to Johnston Island during Operation RED HAT.  Therefore, the Veteran's assertion does not lend additional support to his claim.    

In conclusion, the Board finds the most probative evidence indicates that Agent Orange/tactical herbicides were not used, tested, stored, or disposed of in Okinawa.  The weight of the evidence also has not demonstrated that the Veteran was directly exposed to Agent Orange, which he claimed was sprayed, by others, around the perimeter of the base.  Thus, the Board finds that the preponderance of the evidence does not demonstrate that the Veteran was exposed to Agent Orange during his service in Okinawa.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's contention that he was exposed to Agent Orange during his Vietnam era service.  As herbicide exposure is not established, his subsequent diabetes mellitus, type II is not presumed to be related to herbicide exposure.  As noted above, the evidence does not show, and the Veteran does not contend, that his diabetes is related to service on a basis other than the alleged herbicide exposure.  Accordingly, there is no basis upon which to establish service connection for diabetes mellitus, type II, and the claim must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

New and material evidence having been submitted, the claim for service connection for diabetes mellitus, type II is reopened.

Service connection for diabetes mellitus, type II, associated with herbicide exposure, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


